Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00083-CV

                                    Daniel ROUNDTREE,
                                           Appellant

                                               v.

                                  Chandravadan BHAKTA,
                                         Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2020CV04583
                         Honorable J. Frank Davis, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. It is ORDERED that no costs shall be assessed against appellant in
relation to this appeal because he qualifies as indigent under Texas Rule of Appellate Procedure
20.

       SIGNED September 1, 2021.


                                                _________________________________
                                                Rebeca C. Martinez, Chief Justice